Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deedreek (US Patent 4,558,930).
Deedreek discloses an exterior rearview mirror assembly for a vehicle, the exterior rearview mirror assembly comprising a mirror head (12) having a mirror casing and a mirror reflective element (see Fig. 1); a support structure (20) configured for attachment (via element 18) at a side of a vehicle (16), wherein the support structure, with an inboard end of the support structure attached at the side of the vehicle (see Fig. 1), extends laterally from the side of the vehicle (see Fig. 1); an adjustment mechanism (30, 32, 34, 36) disposed at an outboard end of the support structure that is distal from the inboard end; wherein the mirror head comprises a mirror head bracket (24, 26, 28) that is movably mounted at the support structure; and wherein the adjustment mechanism comprises a rotatably driven gear (34, 36) that engages a toothed track (40) of the mirror head bracket, and wherein rotation of the gear causes translational movement of the toothed track and the mirror head bracket and the mirror head relative to the adjustment mechanism and the support structure to adjust the mirror head position relative to the support .
4. 	Claim(s) 1, 4, 5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boddy et al  (US Patent 7,267,449).
Boddy et al discloses an exterior rearview mirror assembly for a vehicle, the exterior rearview mirror assembly comprising a mirror head (18) having a mirror casing (20) and a mirror reflective element (30); a support structure (16) configured for attachment (via element 14) at a side of a vehicle (see Fig. 2), wherein the support structure, with an inboard end of the support structure attached at the side of the vehicle (see figures 1-3), extends laterally from the side of the vehicle (see figures 1-3); an adjustment mechanism (94) disposed at an outboard end of the .
5.	Claim(s) 1, 4, 5, 7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fimeri et al  (US Patent 7,748,857).
Fimeri et al discloses an exterior rearview mirror assembly for a vehicle, the exterior rearview mirror assembly comprising a mirror head (15) having a mirror casing (20) and a mirror reflective element (see Fig. 1); a support structure (20) configured for attachment (via element 12) at a side of a vehicle (see Fig. 1), wherein the support structure, with an inboard end of the support structure attached at the side of the vehicle (see figures 1 and 2a), extends laterally from the side of the vehicle (see figures 1and 2); an adjustment mechanism (28) disposed at an outboard end of the support structure that is distal from the inboard end (see figures 1 and 2); wherein the mirror head comprises a mirror head bracket (30) that is movably mounted at the support structure (see figures 1 and 2); and wherein the adjustment mechanism comprises a rotatably driven gear (50, 50’) that engages a toothed track (28, 28’) of the mirror head bracket, and wherein rotation of the gear causes translational movement of the toothed track and the mirror head bracket and the mirror head relative to the adjustment mechanism and the support structure to adjust the mirror head position relative to the support structure between a retracted position and an extended position (see figures 1 to 2b along with column 5, lines 41-54), and wherein, with the inboard end of the support structure attached at the side of the vehicle, the mirror head is closer to the side of the vehicle at which the support structure is attached when in the retracted position as compared to when in the extended position (see figures 1 and 2a), wherein the adjustment mechanism comprises a motor (60) that, with the inboard end of the support structure attached at the side of the vehicle (see figures 2a and 2b), operates to rotate the .
6	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Foote et al  discloses an exterior rearview mirror assembly for a vehicle, the exterior rearview mirror assembly comprising a mirror head (56) having a mirror casing (40) and a mirror reflective element (see Fig. 1); a support structure (22, 24) configured for attachment (via element 12) at a side of a vehicle (see Fig. 1), wherein the support structure, with an inboard end (26) of the support structure attached at the side of the vehicle (see Fig. 1), extends laterally from the side of the vehicle (see Fig. 1); an adjustment mechanism (60, 92) disposed at an outboard end (28) of the support structure that is distal from the inboard end; wherein the mirror head comprises a mirror head bracket (52) that is movably mounted at the support structure; and wherein the adjustment mechanism comprises a rotatably driven gear (84) that engages a toothed track (92) of the mirror head bracket, and wherein rotation of the gear causes translational movement of the toothed track and the mirror head bracket and the mirror head relative to the adjustment mechanism and the support structure to adjust the mirror head position relative to the support structure between a retracted position and an extended position (see figures 1 and 2 along with column 1, lines 40-48), and wherein, with the inboard end of the support structure attached at the side of the vehicle, the mirror head is closer to the side of the vehicle at which the support structure is attached when in the retracted position as compared to when in the extended position (see figures 1 and 2), wherein the adjustment mechanism comprises a motor (108) that, with the inboard end of the support structure attached at the side of the vehicle (see Fig. 1), inherently/obviously operates to rotate the gear (84) in response to a user input (via switch to supply electrical power to said motor of the mirror assembly) disposed in the vehicle, and wherein the user input is actuatable by a driver of the vehicle at which the exterior rearview 
8.	Claims 2, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boddy et al (US Patent 7,267,449) in view of Deedreek (US Patent 4,558,930).
	Boddy et al discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the motor operates to rotate the gear in response to a user input (switch), wherein the user input is actuatable by a driver of the vehicle.
	Deedreek teaches it is well known to use and employ a user input switch (56) associated with a motor gear (34, 36) and positioned the switch within the interior of the vehicle in direct reach of a driver in the same field of endeavor for the purpose of allowing a driver of a vehicle to actuate a motor of a rearview mirror assembly (see Fig. 1 along with column 3, lines 7-11).
.
9. 	Claims 2, 3, 14, 15, 17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fimeri et al  (US Patent 7,748,857) in view of Deedreek (US Patent 4,558,930).
	Fimeri et al discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the motor operates to rotate the gear in response to a user input (switch), wherein the user input is actuatable by a driver of the vehicle.
	Deedreek teaches it is well known to use and employ a user input switch (56) associated with a motor gear (34, 36) and positioned the switch within the interior of the vehicle in direct reach of a driver in the same field of endeavor for the purpose of allowing a driver of a vehicle to actuate a motor of a rearview mirror assembly (see Fig. 1 along with column 3, lines 7-11).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the motor of Fimeri et al to include a typical user input switch, as taught by Deedreek, in order to actuate a motor of a rearview mirror assembly.
10. 	Claims 6, 8, 12, 16, 18 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICKY D. SHAFER
Primary Examiner
Art Unit 2872



RDS
December 01, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872